DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 4, 9, 10, 11, 12, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priewasser (US 2010/0255657) in view of Stamper (US 9728509).
Regarding claim 1.
Priewasser teaches method for making a plurality of marks on a wafer, the method comprising: providing a wafer (W) comprising an alignment feature (N,7) on a first side of the wafer the wafer comprising a thickness of 50 microns or less and a metal layer (4) comprised on a second side of the wafer, the metal layer comprising a thickness (fig 4,7) (paragraph 29-32); aligning the wafer using an alignment tool (paragraph 33) focused on the first side of the wafer using the alignment feature (N,7) (paragraph 40); and creating a plurality of 
Priewasser does not teach a metal layer thickness of less than 10 microns.
Stamper teaches a metal layer (20) and laser forming an alignment mark (22,23) in the metal layer wherein the metal layer is less than 10 microns (fig 1a-2) (column 3 lines 1-15)
It would have been obvious to one of ordinary skill in the art to use a metal layer thickness of less than 10 microns in order to minimize deposition time and materials use.  Further, it would have been obvious to one of ordinary skill in the art that the lasering process could be used to form alignment markings because the laser scribing process alters the surface topography to construct characters or symbols representing the identification marking.
Regarding claim 4.
Priewasser teaches scribing the surface using a laser scribing tool (51) (paragraph 35).
Stamper teaches scribing the surface using a laser scribing tool (column 4 lines 5-35). 
 Regarding claim 9.
Priewasser teaches the alignment tool uses an infrared camera (paragraph 40)
 Regarding claim 10.
Priewasser teaches a method for making a plurality of marks on a wafer, the method comprising: providing a wafer (w) comprising an alignment feature (n,7), the alignment feature in a 
   Priewasser does not teach a metal layer thickness of less than 10 microns.
Stamper teaches a metal layer (20) and laser forming an alignment mark (22,23) in the metal layer wherein the metal layer is less than 10 microns (fig 1a-2) (column 3 lines 1-15)
It would have been obvious to one of ordinary skill in the art to use a metal layer thickness of less than 10 microns in order to minimize deposition time and materials use.  Further, it would have been obvious to one of ordinary skill in the art that the lasering process could be used to form alignment markings because the laser scribing process alters the surface topography to construct characters or symbols representing the identification marking.
Regarding claim 11.
Priewasser teaches singulating the wafer using one of lasering or sawing (fig 7,8) (paragraph 34).
Regarding claim 12.
Stamper teaches the metal layer (4) comprises copper (column 3 lines 25-30)
 Regarding claim 13.
Priewasser teaches scribing the surface using a laser scribing tool (51) (paragraph 35).
Stamper teaches scribing the surface using a laser scribing tool (column 4 lines 5-35).  
 Regarding claim 15 
  Given the teaching of the references, it would have been obvious to determine the optimum thickness of the layers involved. See In re Aller, Lacey and Hall (10 USPQ 233-237) It is not inventive to discover optimum or workable ranges by routine experimentation. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575,1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
 Regarding claim 16.
Priewasser teaches the alignment tool uses an infrared camera (paragraph 40)
  Claims 5 through 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priewasser (US 2010/0255657) in view of Stamper (US 9728509) as applied to claim 5  in view of Joshi (US 2004/0212047).
Regarding claim 5.
Priewasser in view of Stamper teaches elements of the claimed invention above.
Priewasser teaches forming grooves (g1) in the thickness of the metal layer (4) using laser (fig 8) (paragraph 35)
Priewasser in view of Stamper does not teach grooving then singulating.
Joshi teaches forming a groove in ]the thickness of the metal layer (18) coupled to the second side of the wafer using one of lasering, sawing or scribing; and singulating the wafer using one of lasering or sawing (fig 16-17) (paragraph 50).
It would have been obvious to one of ordinary skill ion the art to singulate the wafer using a grooving the singulation in order to minimize the chance of layer delamination (paragraph 7).
Regarding claim 6
Given the teaching of the references, it would have been obvious to determine the optimum thickness of the layers involved. See In re Aller, Lacey and Hall (10 USPQ 233-237) It is not inventive to discover optimum or workable ranges by routine experimentation. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575,1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
Regarding claim 7.
Joshi teaches grooving comprises using a laser and singulating comprises using the laser (fig 13-16) (paragraph 50).
Regarding claim 8.
Joshi teaches grooving comprises using a laser and singulating comprises using the laser (fig 13-14) (paragraph 50).
 Claims 17 through 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priewasser (US 2010/0255657) in view of Stamper (US 9728509) in view of Kida (US 2013/0267076).
Regarding claim 17.
Priewasser teaches a method for making a plurality of alignment marks on a wafer, the method comprising: providing a wafer (w) comprising a first side and a second side, wherein the first side comprises a plurality of die (d) and one or more die streets (s) between each of the plurality of die (d) and the second side comprises a metal layer (4) having a thickness; aligning the wafer using a plurality of alignment features (7) in two or more of the one or more die streets (s) with an alignment camera (paragraph 40); creating one or more marks (g1) in the metal layer (4) through lasering (paragraph 35), sawing, or scribing, wherein the one or more alignment marks correspond with the one or more of the plurality of alignment features (paragraph 35-40); grooving (g1) the one or more alignment marks with one of lasering, sawing or scribing; wherein a thickness of the wafer is 50 microns or less.
 Priewasser does not teach a metal layer thickness of less than 10 microns.
Stamper teaches a metal layer (20) and laser forming an alignment mark (22,23) in the metal layer wherein the metal layer is less than 10 microns (fig 1a-2) (column 3 lines 1-15)
It would have been obvious to one of ordinary skill in the art to use a metal layer thickness of less than 10 microns in order to minimize deposition time and materials use.  Further, it would have been obvious to one of ordinary skill in the art that the lasering process could be used to form alignment markings because the laser scribing process alters the surface topography to construct characters or symbols representing the identification marking.
Priewasser in view of Stamper does not teach forming an alignment mark, then a first groove, then a singulating the wafer.
Kida teaches forming alignment marks (41,42) in dicing street (31) (fig 6) (paragraph 74).  Grooving (6) the alignment marks with a laser (paragraph 7 (fig 9,10a,10b) (paragraph 66) the singulating the die with a blade (paragraph 69).
It would have been obvious to one of oridnayr skill in the art to use consecutive singulation steps in order to reduce the width of the cut and minimize chipping (kida paragraph 8-10)
Regarding claim 18.
Stamper teaches the metal layer (4) comprises copper (column 3 lines 25-30)
Regarding claim 19.
Given the teaching of the references, it would have been obvious to determine the optimum thickness of the layers involved. See In re Aller, Lacey and Hall (10 USPQ 233-237) It is not inventive to discover optimum or workable ranges by routine experimentation. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575,1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
Regarding claim 20 
Priewasser teaches scribing the surface using a laser scribing tool (51) (paragraph 35).
Stamper teaches scribing the surface using a laser scribing tool (column 4 lines 5-35).   
Response to Arguments
The affidavit under 37 CFR 1.132 filed 4/12/21 is sufficient to overcome the rejection of claim 1 based upon Glenn (US 6309943) in view of Stamper (US 9728509) in view of Li (US 2013/0267076).
The affidavit attests that the technology to fabricate thicknesses of 50 microns or less was not present at the time of Glenn and therefore it would not have been obvious to Glenn to use a wafer thickness of 50 microns.
The present rejection is not based on Glenn, but rather Priewasser (US 2010/0255657) in view of Stamper (US 9728509).  A wafer thickness of 50 microns or less was known and taught by Priewasser (paragraphs 29-32).  Therefore arguments regarding the wafer thickness achievable at the time of Glenn do not apply
 Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.J.G/Examiner, Art Unit 2817 

/BRADLEY SMITH/Primary Examiner, Art Unit 2817